Title: To James Madison from Edmund Randolph, 23 October 1788
From: Randolph, Edmund
To: Madison, James


My dear friend
Richmond October 23. 1788
Until the meeting of the assembly, which took place the day before yesterday, I have had nothing, with which to repay you for your many friendly attentions.
An hundred and seven members are assembled; among whom is the leader of the opposition. I have not seen him; but I am told, that he appears to be involved in gloomy mystery. Something is surely meditated against the new constitution, more animated, forcible and violent, than a simple application for calling a convention. Whether the thing projected will issue forth in language only, or the substance of an act, I cannot divine. But I believe I may safely say, that the elections will be provided for, and that no obstruction will arise to the government, or rather will be attempted; so far as a preparation for organizing it goes.
Mr. Henry, I learn, has been urged to take a seat in the senate. But he refuses, being unwilling to submit to the oath. The other persons, spoken of, are yourself, Mr. R. H. Lee, and Mr. Grayson. You promised to inform me of your inclination on this subject. Not having heard from you, I have been doubtful, how to act. But I thought it best to give out, that your choice was unknown. Mr. Jones, who mixes at large, seems to think that a push will be made for Messrs. L. & G. However be assured, that no experiment shall be made without a certainty of success.
My successor cannot yet be ascertained. Colo. Bland, and Mr. J. Page are talked of; but the competition will lie between Mr. Randolph and Mr. Harrison. The former is supposed not to have been sufficiently antifœderal; and from this circumstance alone is his election endangered.
Here ends the history of three days. You shall have a continuation.
Colo. Carrington’s seat is this morning under discussion. I suspect he will be ousted. Yrs. mo. sincerely
E. R.
